DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 01/08/2020. Claims 1-13 are pending and examined below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 11-13are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0077413 A1 (“Kondo”).

Regarding claims 1 and 11-13, Kondo teaches a skill level acquiring unit configured to acquire driving skill levels of respective drivers of a plurality of vehicles; a vehicle position information acquiring unit configured to acquire pieces of position information of the vehicles; and a map information acquiring unit configured to acquire map information on a basis of the driving skill levels acquired by the skill level acquiring unit and the pieces of position information acquired by the vehicle position information (see at least Fig. 20A, Fig. 20B, and [0032]-[0038]).

Regarding claims 2, Kondo further teaches a traveling route information acquiring unit configured to acquire pieces of traveling route information of the respective vehicles, wherein the map acquiring generating unit is configured to acquire the map information on a basis of the pieces of traveling route information in addition to the driving skill levels and the pieces of position information (see at least [0032]).

Regarding claims 3, Kondo further teaches the map information acquiring unit is configured to acquire the map information indicating the presence of the vehicles at a time a predetermined time later (see at least [0032]-[0038]).

Regarding claims 4, Kondo further teaches the map information acquiring unit is configured to acquire the map information indicating presence of a low skill level vehicle of the vehicles, the low skill level vehicle being a vehicle the driving skill level of the driver of which is low (see at least [0038]-[0041]).

Regarding claims 7, Kondo further teaches a first transmission process unit configured to perform a process of transmitting the map information to another vehicle different from the vehicles (see at least [0038]-[0041]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0077413 A1 (“Kondo”) in view of US 2002/0023062 A1 (“Kamihira”).

Regarding claim 5, Kondo is not explicit on the map information acquiring unit is configured to acquire the map information indicating a ratio of the low skill level vehicle to all vehicles present in a predetermined range of the road map, however,
	Kamihira discloses the map information acquiring unit is configured to acquire the map information indicating a ratio of the low skill level vehicle to all vehicles present in a predetermined range of the road map (see at least [0130]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kamihira with the system disclosed by Kondo in order to flexibly modify the characteristics of the control subject in accordance with the level of skill or preferences of a user and with the conditions of use of the control subject, such as the environment in which the control subject is used (Kamihira, [0010]).

Regarding claim 6, Kondo is not explicit on an evaluation point calculating unit configured to calculate an evaluation point, the evaluation point representing the ratio, wherein the map information acquiring 
	Kamihira discloses an evaluation point calculating unit configured to calculate an evaluation point, the evaluation point representing the ratio, wherein the map information acquiring unit is configured to acquire the map information specifying a region in which the evaluation point is high (see at least [0130]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kamihira with the system disclosed by Kondo in order to flexibly modify the characteristics of the control subject in accordance with the level of skill or preferences of a user and with the conditions of use of the control subject, such as the environment in which the control subject is used (Kamihira, [0010]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0077413 A1 (“Kondo”) in view of US 2012/0191343 A1 (“Haleem”).

Regarding claim 8, Kondo is not explicit on an avoiding route generating unit configured to generate an avoiding route, the avoiding route avoiding the region in which the evaluation point is high to arrive at a destination of a traveling route of the other vehicle different from the vehicles, however,
Haleem discloses an avoiding route generating unit configured to generate an avoiding route, the avoiding route avoiding the region in which the evaluation point is high to arrive at a destination of a traveling route of the other vehicle 25243410.000156 A04025US00 different from the vehicles (see at least [0070]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665